Name: Commission Regulation (EEC) No 3552/84 of 17 December 1984 extending the periods of validity of Regulations (EEC) No 3044/79, (EEC) No 3045/79, (EEC) No 3046/79, (EEC) No 1782/80 and (EEC) No 2295/82 on Community surveillance of imports of certain textile products originating respectively in Malta, Spain, Portugal, Egypt and Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L .331 /20 Official Journal of the European Communities 19 . 12 . 84 COMMISSION REGULATION (EEC) No 3552/84 of 17 December 1984 extending the periods of validity of Regulations (EEC) No 3044/79, (EEC) No 3045/79, (EEC) No 3046/79, (EEC) No 1782/80 and (EEC) No 2295/82 on Commu ­ nity surveillance of imports of certain textile products originating respectively in Malta, Spain , Portugal , Egypt and Turkey Whereas the reasons that justified the introduction of the above Regulations are still valid ; whereas the said Regulations should therefore be extended for an addi ­ tional period, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288 /82 of 5 February 1982 on common rules for imports ('), and in particular Article 10 thereof, Having regard to the opinion of the Advisory Committee set up by Article 5 of that Regulation , Whereas Commission Regulation (EEC) No 2819/79 (2), the period of validity of which was last extended by Regulation (EEC) No 3551 /84 (3), makes imports of certain textile products originating in certain non-member countries subject to Community surveillance ; Whereas, by Regulations (EEC) No 3044/79 (4), (EEC) No 3045/79 0, (EEC) No 3046/79 (6), (EEC) No 1782/80 Q and (EEC) No 2295/82 (8), as last amended by Regulation (EEC) No 3581 /82 f), the Commission established Community surveillance of imports of certain textile products originating respectively in Malta, Spain, Portugal, Egypt and Turkey ; whereas those Regulations expire on 31 December 1984, as regards Regulation (EEC) No 3581 /83 ( 10) ; Article 1 Community surveillance of imports of certain textile products originating in Malta, Spain , Portugal, Egypt and Turkey, established respectively by Regulations (EEC) No 3044/79, (EEC) No 3045/79 , (EEC) No 3046/79 , (EEC) No 1782/80 and (EEC) No 2295/82, is hereby extended until 31 December 1985 . Article 2 This Regulation shall enter into force on 1 January 1985 . It shall apply until 31 December 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1984 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 35, 9 . 2 . 1982, p. 1 . (2) OJ No L 320 , 15 . 12. 1979 , p. 9 . (3) See page 14 of this Official Journal O OJ No L 343 , 31 . 12. 1979, p. 8 . 0 OJ No L 343, 31 . 12. 1979, p. 11 . (&lt;) OJ No L 343 , 31 . 12. 1979 , p. 12 . P) OJ No L 174, 9 . 7 . 1980, p. 16 . (8) OJ No L 245, 20 . 8 . 1982, p . 25 . (') OJ No L 373 , 31 . 12. 1982, p . 64. ( I0) OJ No L 356, 20 . 12 . 1983, p . 17 .